This is an appeal by the Hominy Electric Light  Power Company from an order of the Corporation Commission awarding the Sand Springs Power, Light  Water Company a certificate of public convenience and necessity. The parties to the action have filed herein their stipulation wherein it is conceded that the decision in the case of City of Okmulgee v. Okmulgee Gas Co., 140 Okla. 88, 282 P. 640, is controlling and decisive of this action, and request that this cause be reversed and that the supersedeas bond filed herein be discharged.
Upon the authority and holding in the case of City of Okmulgee v. Okmulgee Gas Co., supra, and the stipulation of the parties above referred to, this cause is reversed with directions to the Corporation Commission to vacate the order appealed from, and permit withdrawal of the application of the Sand *Page 207 
Springs Power, Light  Water Company for certificate of convenience and necessity. The supersedeas bond filed herein by plaintiff in error, Hominy Electric Light  Power Company, is hereby discharged, and the principal and sureties thereon released.
BENNETT, TEEHEE, REID, and FOSTER, Commissioners, concur.
By the Court: It is so ordered.